                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

RACHEL HOWARD, as Executrix of the
Estate of C.R. Howard, deceased                                                     PLAINTIFF

v.                               Case No. 4:16-cv-00687-KGB

USA                                                                                DEFENDANT

                                         JUDGMENT

       Pursuant to the Findings of Fact and Conclusions of Law entered in this matter on this date,

the Court dismisses with prejudice Plaintiff Rachel Howard’s, executrix of the estate of C.R.

Howard, claims against the United States of America.

       So adjudged this 31st day of March, 2019.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
